OPINION — AG — QUESTION(1): "MUST THE MOTOR LICENSE AGENT OF TULSA ACCEPT THE BONA FIDE SURETY BOND — EITHER PERSONAL OR CORPORATE OF ANY INDIVIDUAL PRESENTING SUCH A BOND IN SUPPORT OF A REQUEST TO ACT AS MANGER, AGENT, REPRESENTATIVE OR SUBGRANT UNDER 47 Ohio St. 1961 22.22 [47-22.22](A)? (AND) MAY THE MOTOR VEHICLE AGENT OF TULSA COUNTY EXERCISE HIS DISCRETION IN ACCEPTING OR REFUSING THE TENDER OF A BOND UNDER 22.22(A)?" — ASSUMING THAT YOUR QUESTIONS CONTEMPLATE A FIRST INSTANCE (OR BUYER'S AGENT) BOND, IT IS CLEAR THAT THE MOTOR LICENSE AGENT HAS DISCRETION GRANTED BY THE STATUTE TO DETERMINE WHETHER THE BOND IS "COMMENSURATE WITH THE AMOUNT OF MONEY WHICH MAY BE INVOLVED AT ANY ONE TIME". IF THE BOND IS OTHERWISE "BONA FIDE" AS TO FORM AND ON ITS FACE, WE ARE OF THE OPINION THAT THE MOTOR LICENSE AGENT MUST ACCEPT IT. AS ALREADY INDICATED ABOVE, WE ARE OF THE OPINION THAT A BOND IS NOT MANDATORY IN A SECOND INSTANCE (OR SELLER'S AGENT) SITUATION, AND THEREFORE THE MOTOR LICENSE AGENT DOES NOT HAVE TO REQUIRE OR ACCEPT THE BOND. THE ONLY LIMIT ON HIS DISCRETION HERE IS THAT HE DOES REQUIRE A BOND, ITS AMOUNT MUST MEET THE SAME TEST AS A FIRST INSTANCE BOND, THAT IS, IT MUST "COMMENSURATE WITH THE AMOUNT OF MONEY WHICH MAY BE INVOLVED AT ANY ONE TIME", QUESTION(2): "MAY ANYONE WHOSE BOND HAS BEEN REFUSED OR WHO HAS FAILED TO PRESENT A BOND, ADVERTISE: `AUTO TAGS HERE', `AUTO TAGS $1.00', OR SIMILAR STATEMENTS TO THE PUBLIC?" — THE QUESTION APPARENTLY CONTEMPLATES A FIRST INSTANCE (OR BUYER'S AGENT) BOND SITUATION ONLY, AND IT IS OUR OPINION THAT THE STATUTE (FIRST PARAGRAPH) OF 22.22(A) CLEARLY FORBIDS ANY BUYER'S AGENT FROM ADVERTISING (OR SOLICITING), OFFERING, ETC, UNLESS AND UNTIL THE REQUIRED BOND HAS BEEN FURNISHED AND ACCEPTED. (IT IS EQUALLY CLEAR THAT THE STATUTE FORBIDS A BUYER'S AGENT TO ADVERTISE IN SUCH A MANNER AS TO INDICATE THAT HE IS IN FACT A MOTOR LICENSE AGENT OR SUBAGENT, "I.E., A SELLER'S AGENT"). WHETHER ANY PARTICULAR ADVERTISING SO INDICATES WOULD, OF COURSE, BE A QUESTION OF FACT FOR A JURY OR JUDGE TO PASS ON. QUESTION(3): "MAY ANY PERSON BE THEY AUTHORIZED MOTOR LICENSE AGENTS, SUBAGENTS, ETC., OR AUTHORIZED PERSON CHARGE IN EXCESS OF 50 CENTS PER REGISTRATION OR ISSUING A LICENSE PLATE TO A PERSON; OR IN OBTAINING THE ISSUANCE OF A LICENSE PLATE FOR ANOTHER PERSON?" — WHETHER THE LICENSE IS ISSUED BY THE MOTOR LICENSE AGENT HIMSELF OR ONE OF HIS SUBAGENTS, THE FEE (FOR THE SERVICE) TO BE CHARGED IS 50 CENTS, — NO MORE AND NO LESS. QUESTION(4): "WHERE AN INDIVIDUAL PRESENTS A NUMBER OF REGISTRATION CERTIFICATES LISTED IN THE NAMES OF OTHER PERSONS TO A TAG (MOTOR LICENSE) AGENT OR SUBAGENT FOR THE ISSUANCE OF LICENSE PLATES, MAY SUCH (MOTOR LICENSE) AGENT OR TAG SUBAGENT REQUIRE AN AFFIDAVIT FROM SUCH PERSON THAT HE IS MAKING NO CHARGE TO SUCH PARTIES FOR PROCURING THE ISSUANCE OF THEIR LICENSE PLATES?" — WE ARE OF THE OPINION THAT THE MOTOR LICENSE AGENT (OR HIS SUBAGENT) COULD REASONABLY REQUIRE THE AFFIDAVIT IN THE SITUATION YOU OUTLINE IN YOUR QUESTION, UNLESS, OF COURSE, THE INDIVIDUAL PRESENTING THE CERTIFICATES IS A BONDED BUYER'S AGENT, IN WHICH CASE WE ARE OF THE OPINION THAT SUCH REQUIREMENT WOULD BE UNREASONABLE. CITE: 47 Ohio St. 1963 Supp., 6-101 [47-6-101], 47 Ohio St. 1963 Supp., 6-101 [47-6-101](K) (HUGH H. COLLUM)